50 F.3d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Johnathan Lee X SMITH, Petitioner.
No. 94-8074.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 27, 1995.

Johnathan Lee X Smith, petitioner pro se.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Jonathan Lee X Smith petitions this Court for a Writ of Mandamus, alleging delay by the district court in acting on his 28 U.S.C. Sec. 2254 (1988) petition.  The docket sheet reflects that there has been no delay by the district court in considering the case.  Accordingly, although we grant leave to proceed in forma pauperis, we deny Smith's petition for Writ of Mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED